DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification

 37 C.F.R. 1.74 states that when there are drawings, there shall be a brief description of the several views of the drawings.  The disclosure is objected to because it does not include a brief description of the drawings as required by 37 C.F.R. 1.74 and 1.77.  See also MPEP 608.01(a) and 608.01(f).  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15, the term “especially” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vucak et al. (US 2014/0004348).
Regarding Claims 1, 3, and 5-12, Vucak teaches composite particles in which large particles are bonded to small particles.  The composite particles are used as a polymer additive (Abstract).  
The large particles have an average particle diameter in the range of 0.1 micron to 10 mm (p. 3, [0053]).  The large particles comprise at least one polymer (p. 4, [0070]).  The polymer is preferably thermoplastic (p. 4, [0071]).  It is particularly advantageous to use a resorbable polyester (p. 5, [0081]).  Resorbable polymers comprise repeat units of lactic acid, hydroxybutyric acid, and/or glycolic acid (p. 5, [0082]).  
Particularly preferred resorbable polymers include poly-D-lactic acid (PDLA), poly-L-lactic acid (PLLA), and poly-D,L-lactic acid (PDLLA) having a number-average 
The small particles form an arrangement on the surface of the large particles and/or an inhomogenous distribution within the large particles (p. 3, [0057]).  The small particles comprise at least one calcium salt (p. 6, [0095]) and have an average particle size ranging from 0.01 micron to 1.0 mm (p. 3, [0058]).  
Particularly preferred calcium salts include calcium phosphates and calcium carbonate (p. 10, [0171]).  A very particularly preferred embodiment uses sphere-shaped calcium salts having an aspect ratio in the range of 1.0-1.25 (p. 6, [0097]-[0098]).  Thus, Vucak’s small particles have the average particle size required by Claim 1; are formed from materials identical to those of Claims 1, 6, and 7; and have the aspect ratio and shape required by Claims 5 and 6. 
Vucak’s composite particles are produced in accordance with the procedure described in JP 62083029.  Large particles are surface coated with small particles using a surface-modifying device (“hybridizer”) which comprises a high-speed rotor, stator, and sphere-shaped vessel comprising internal blades.  The process preferably employs a NARA hybridization system having an outer rotor diameter of 118 mm, especially a NHS-0 or NHS-1 hybridization system (p. 12, [0196]).  The process is carried out with a preferred rotor speed of 50-100 m/s (p. 12, [0198]).  
The instant specification states that in a particularly preferred embodiment, the claimed composite powder is produced using the procedure described in JP 62083029 using a hybridizer which comprises a high-speed rotor, stator, and sphere-shaped vessel comprising internal blades.  The preferred embodiment employs a NARA hybridization system having an outer rotor diameter of 118 mm, especially a NHS-0 or NHS-1 hybridization system, operated at a preferred rotor speed of 50-100 m/s (specification at p. 39, second through fourth full paragraphs).  
The process for obtaining Vucak’s composite particles described at page 12, [0196]-[0198] is identical to the process for obtaining the claimed composite particles described in the instant specification at page 39.  Vucak’s materials are physically and compositionally identical to the materials recited in the instant claims as discussed above.  Vucak does not expressly teach the average particle size d50 or the fine-particle fraction of the composite particles described above.  Nevertheless, products of identical chemical composition cannot have mutually exclusive properties.  If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Therefore, the claimed physical properties, including average particle size d50 and fine-particle fraction, will necessarily be present in Vucak’s composite particles.


Regarding Claims 2 and 4, Vucak does not teach the claimed physical characteristics.  Nevertheless, the claimed characteristics will inherently be present in Vucak’s composite particles for the reasons discussed above.
Regarding Claims 13 and 14, the weight fraction of polymer in the composite particles is preferably 70-90 wt% (p. 11, [0190]), indicating that the calcium salt will be present in amounts of 10-30 wt%.  Preferred polymers include PLLA (p. 6, [0086]) and preferred calcium salts include calcium carbonate (p. 6, [0096]).  In the alternative, Example 1 employs 16g PLA and 4g calcium carbonate (p. 14, [0232]-[0233]), indicating that PLA is present in the amount of 75 wt% and calcium carbonate is present in the amount of 25%.
Regarding Claim 15, Vucak teaches a method of using the composite particles described above as a polymer additive (p. 13, [0216]).
Regarding Claim 16, Vucak suggests using the composite particles described above for rapid prototyping, especially for laser sintering applications (p. 4, [0065]).  One of ordinary skill in the art will at once recognize that a rapid prototyping process involving laser sintering will necessarily result in an article which reads on a “component” as claimed.  Vucak does not disclose and/or is not limited to the types of components excluded from Claim 16.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 6, 8, 9, 11-13, and 16-19 of copending Application No. 16/330,668 (hereafter ‘668). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of ‘668 recites a composite powder in which large particles are combined with small particles.  The large particles have an average particle diameter which overlaps the range recited in instant Claim 1.  Claim 12 of ‘668 further defines the large particles as comprising PDLA, PLLA, and/or PDLLA.  Each of these read on a polymer comprising repeat units of lactic acid.  Thus, the large particles described by Claims 1 and 12 of ‘668 read on the large particles of instant Claim 1.
The small particles recited in Claim 1 of ‘668 have an average diameter overlapping the range recited in instant Claim 1.  The small particles of ‘668 are spherical calcium carbonate further defined through product-by-process limitations.  The product-by-process limitations recited in Claim 1 of ‘668 are identical to the process for obtaining the claimed calcium salt described in the instant specification at page 27.  The calcium carbonate recited in Claim 1 of ‘668 represents a species falling within the genus of calcium salts recited by instant Claim 1.  
Claim 1 of ‘668 requires that the small particles are arranged on the surface of the large particles and/or distributed inhomogeneously within the large particles.  This is identical to the arrangement of particles required by instant Claim 1.  Claim 1 of ‘668 also requires that the composite powder has an average particle size d50 identical to that of instant Claim 1.
Instant Claim 1 recites a fine-particle fraction of the composite powder of less than 50% by volume.  This feature is not expressly recited in the claims of ‘668.  Nevertheless, Claims 1 and 12 of ‘668 teach a composite powder which is compositionally and structurally identical to the composite powder of Claim 1 and will therefore necessarily possess this feature.  This is further evidenced by the specification of ‘668 which describes a fine-particle fraction within the claimed range at page 30.  Thus, instant Claim 1 is not patentably distinct from Claim 12 of ‘668.
The features of Claims 2 and 4 are not expressly recited by the claims of ‘668.  Nevertheless, as discussed above, Claim 12 of ‘668 is drawn to a composite powder which is structurally and compositionally identical to the claimed composite powder.  The physical properties recited in Claims 2 and 4 will therefore necessarily be present in the composite powder of Claim 12 of ‘668.
Regarding Claim 3, the average particle size recited in Claim 1 of ‘668 overlaps the claimed range.
Regarding Claim 5, the calcium carbonate recited in Claim 1 of ‘668 is described as being spherical.  A sphere is generally understood in the art to have an aspect ratio of approximately 1.  In the alternative, the product-by-process limitations associated with the calcium carbonate of ‘668 is identical to the process for obtaining the claimed calcium salt described in the instant specification at page 24.  Therefore, the spherical calcium carbonate of ‘668 will necessarily possess the same properties as the claimed calcium salt, including the claimed aspect ratio.
Regarding Claim 6, as discussed above, the calcium carbonate of Claim 1 of ‘668 is spherical.
Regarding Claims 8 and 9, the PLLA, PDLA, and PDLLA recited in Claim 12 of ‘668 is generally recognized in the art as being both thermoplastic and resorbable.
The features of Claims 10-16 are taught by Claims 11-13, and 16-19 of ‘668.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762